i          i        i                                                                i      i      i




                                  MEMORANDUM OPINION

                                         No. 04-07-00856-CR

                                       Narciso Valdez RAMOS,
                                               Appellant

                                                   v.

                                         The STATE of Texas,
                                               Appellee

                      From the 144th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2006-CR-0816
                          Honorable Catherine Torres Stahl, Judge Presiding

Opinion by:       Steven C. Hilbig, Justice

Sitting:          Karen Angelini, Justice
                  Rebecca Simmons, Justice
                  Steven C. Hilbig, Justice

Delivered and Filed: December 3, 2008

MOTION TO WITHDRAW GRANTED; MOTION TO DISMISS DENIED AS MOOT;
AFFIRMED

           Narciso Valdez Ramos entered an open plea of no contest to a third offense of driving while

intoxicated. The trial court found Ramos guilty and sentenced him to six years in the Texas

Department of Criminal Justice – Institutional Division and a $1,500.00 fine. Ramos appealed.

           Ramos’s court-appointed appellate attorney filed a motion to withdraw and a brief in which

he raises no arguable points of error and concludes this appeal is frivolous and without merit. The

brief meets the requirements of Anders v. California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493
                                                                                       04-07-00856-CR

(1967), High v. State, 573 S.W.2d 807 (Tex. Crim. App. 1978), and Gainous v. State, 436 S.W.2d
137 (Tex. Crim. App. 1969). Ramos was provided a copy of the brief and motion to withdraw and

was further informed of his right to review the record and file his own brief. Ramos did not file a

pro se brief; rather, he filed a pro se motion to dismiss the appeal.

       After reviewing the record and counsel’s brief, we find no reversible error and agree with

counsel the appeal is wholly frivolous. See Bledsoe v. State, 178 S.W.3d 824, 826-27 (Tex. Crim.

App. 2005). We therefore grant the motion to withdraw filed by Ramos’s counsel and affirm the

trial court’s judgment. See id.; Nichols v. State, 954 S.W.2d 83, 86 (Tex. App.–San Antonio 1997,

no pet.); Bruns v. State, 924 S.W.2d 176, 177 n.1 (Tex. App.–San Antonio 1996, no pet.). Because

we have reviewed the matter and determined the appeal is frivolous, Ramos’s pro se motion to

dismiss is moot and therefore denied.

       No substitute counsel will be appointed. Should Ramos wish to seek further review of this

case by the Texas Court of Criminal Appeals, he must either retain an attorney to file a petition for

discretionary review or must file a pro se petition for discretionary review. Any petition for

discretionary review must be filed within thirty days from the date of either this opinion or the last

timely motion for rehearing that is overruled by this court. See TEX . R. APP . P. 68.2. Any petition

for discretionary review must be filed with this court, after which it will be forwarded to the Texas

Court of Criminal Appeals along with the rest of the filings in this case. See id. R. 68.3. Any

petition for discretionary review must comply with the requirements of rule 68.4 of the Texas Rules

of Appellate Procedure. See id. R. 68.4.



                                                        Steven C. Hilbig, Justice

Do Not Publish


                                                  -2-